COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Connie Rogge, Individually and as Heir of Richard Hollas Rogge,
                          Richard Rogge, Individually and as Heir of Richard Hollas Rogge, and
                          Richard Rogge as Administrator of the Estate of Richard Hollas Rogge
                          v. The City of Richmond, Texas, Todd Ganey and Danell Gaydos

Appellate case number:    01-14-00866-CV

Trial court case number: 11-DCV-194261

Trial court:              268th District Court of Fort Bend County

        On December 23, 2014, Appellants filed a motion requesting that this Court order the
Fort Bend District Clerk to supplement the clerk’s record with certain exhibits containing video
evidence presented at trial. Appellants contend in their motion that “After contacting the Fort
Bend District Clerk in accordance with Texas Rule of Appellate Procedure 34.5(c), Appellants
were directed by the District Clerk that an order from this Honorable Court would be required
before the Clerk would supplement the record with the compact discs.”
       Appellants’ motion is granted.
        Moreover, an order from this Court is not required before a trial court clerk is obligated
to file a supplemental clerk’s record requested by a party. Texas Rule of Appellate Procedure
34.5 requires that a trial court clerk provide the clerk’s record and any supplemental clerk’s
record requested by Appellants. See TEX. R. APP. P. 34.5(a)(13) (“any filing that a party
designates to have included in the record”); TEX. R. APP. P. 34.5(c)(1) (“If a relevant item has
been omitted from the clerk’s record . . . any party may by letter direct the trial court clerk to
prepare, certify, and file in the appellate court a supplement containing the omitted item.”)
(emphasis supplied). Trial court clerks are obliged to comply with the Rules of Appellate
Procedure, including Rule 34.5, and are not authorized to impose any additional requirement that
parties first seek authorization from this Court before directing the preparation of a supplemental
clerk’s record.
        Accordingly, as required by the Rules of Appellate Procedure, the Fort Bend District
Clerk shall file a supplemental clerk’s record containing the exhibits requested by Appellants no
later than January 5, 2015.
      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: December 23, 2014